Case 1:19-cr-02072-MV Document 24 Filed 07/12/19 Page 1 of 11

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW MEXICO YUL 12 2919
MITCHELL pp rep

UNITED STATES OF AMERICA, ) CLERK s

Plaintiff, | “

‘8 ) canoe. IA-ZOTAMV

TAVIS WASHBURN, 5

Defendant. 5

PLEA AGREEMENT

Pursuant to Rule 11(c)(1)(C), Fed. R. Crim, P., the parties notify the Court of the
following agreement between the United States Attorney for the District of New Mexico, the
Defendant, Tavis Washburn, and the Defendant’s counsel, Alejandro Benito Fernandez:

REPRESENTATION BY COUNSEL
od The Defendant understands the Defendant’s right to be represented by an attorney
and is so represented. The Defendant has thoroughly reviewed all aspects of this case with the
Defendant’s attorney and is fully satisfied with that attorney’s legal representation.
RIGHTS OF THE DEFENDANT
2. The Defendant further understands the Defendant’s rights:

a. to be prosecuted by indictment;

b. to plead not guilty, or having already so pleaded, to persist in that plea;

c. _. to have a trial by jury; and

d. ata trial:

1) to confront and cross-examine adverse witnesses,

 

 
Case 1:19-cr-02072-MV Document 24 Filed 07/12/19 Page 2 of 11

   

2) to be protected from compelled self-incrimination,
3) to testify and present evidence on the Defendant’s own behalf, and
4) to compel the attendance of witnesses for the defense.

WAIVER OF RIGHTS AND PLEA OF GUILTY

3. The Defendant agrees to waive these rights and to plead guilty to the information,
which charges a violation of, 18 U.S.C. §§ 1153 and 1112 that being Involuntary Manslaughter
in Indian Country, and a violation of 18 U.S.C. § 1153(b) and NMSA § 30-6-1, that being Child

Abuse in Indian Country.
SENTENCING

4. The Defendant understands that the maximum penalty provided by law for this
offense is:

Count 1: 18 U.S.C. §§ 1153 and 1112, Involuntary Manslaughter in Indian Country

a. imprisonment for a period of not more than eight (8) years;

b. a fine not to exceed the greater of $250,000 or twice the pecuniary gain to
the Defendant or pecuniary loss to the victim;

c. a term of supervised release of not more than three (3) years to follow any
term of imprisonment. (If the Defendant serves a term of imprisonment,
is then released on supervised release, and violates the conditions of
supervised release, the Defendant’s supervised release could be revoked

— even on the last day of the term — and the Defendant could then be
returned to another period of incarceration and a new term of supervised

release.);
 

Case 1:19-cr-02072-MV Document 24 Filed 07/12/19 Page 3 of 11

d. a mandatory special penalty assessment of $100.00; and

e. restitution as may be ordered by the Court.

Count 2: 18 U.S.C, § 1153(b) and NMSA § 30-6-1, Child Abuse in Indian Count

 

a. imprisonment for a period of not more than three (3) years;

b. a fine not to exceed the greater of $250,000 or twice the pecuniary gain to
the Defendant or pecuniary loss to the victim;

c. a term of supervised release of not more than one year to follow any term
of imprisonment. (If the Defendant serves a term of imprisonment, is
then released on supervised release, and violates the conditions of
supervised release, the Defendant’s supervised release could be revoked
— even on the last day of the term — and the Defendant could then be

returned to another period of incarceration and a new term of supervised

release.);
d. a mandatory special penalty assessment of $100.00; and
€. restitution as may be ordered by the Court.
5. The parties recognize that the federal sentencing guidelines are advisory, and that

the Court is required to consider them in determining the sentence it imposes.

6. The parties are aware that the Court will decide whether to accept or reject this plea
agreement. The Court may defer its decision as to acceptance or rejection until there has been an
opportunity to consider the presentence report. Pursuant to Federal Rule of Criminal Procedure
11(c)(5), if the Court rejects this plea agreement, the defendant shall have the right to withdraw

the defendant’s plea of guilty.

 
 

Case 1:19-cr-02072-MV Document 24 Filed 07/12/19 Page 4 of 11

7. Regardless of any other provision in this agreement, the United States reserves the
right to provide to the United States Pretrial Services and Probation Office and to the Court any
information the United States believes may be helpful to the Court, including but not limited to

information about the recommendations contained in this agreement and any relevant conduct
under U.S.8.G. § 1B1.3.
ELEMENTS OF THE OFFENSE
8. If this matter proceeded to trial, the Defendant understands that the United States
would be required to prove, beyond a reasonable doubt, the following elements for violations of
the charges listed below:

Count 1; 18 U.S.C. §§ 1153 and 1112, Involuntary Manslaughter in Indian Country

First: The defendant caused the death of the victim:

Second: The victim was killed while the defendant was committing an
unlawful act not amounting to a felony, that is speeding and
operating a motor vehicle while under the influence of alcohol;

Third: The defendant is an Indian;

Fourth: The killing took place in Indian Country.

Count 2: 18 U.S.C. § 1153(b) and NMSA § 30-6-1, Child Abuse in Indian Country

First: The defendant operated a vehicle while under the influence of
alcohol;
Second: By operating a vehicle, while under the influence of alcohol, the

defendant caused the victim to be placed in a situation that
endangered the life or health of the victim;

Third: The defendant showed a reckless disregard for the safety or health
of the victim;

Fourth: The defendant was a parent, guardian or custodian of the victim, or
the defendant had accepted responsibility for the victim’s welfare;

4
 

Case 1:19-cr-02072-MV Document 24 Filed 07/12/19 Page 5 of 11

Fifth: The victim was under the age of 18;

Sixth: This happened on or about February 15, 2018 in New Mexico;
Seventh: The defendant is an Indian; and

Eighth: The offense occurred in Indian Country.

DEFENDANT'S ADMISSION OF FACTS

9. By my signature on this plea agreement, I am acknowledging that I am pleading
guilty because I am, in fact, guilty of the offense(s) to which I am pleading guilty. J recognize
and accept responsibility for my criminal conduct. Moreover, in pleading guilty, I acknowledge
that if I chose to go to trial instead of entering this plea, the United States could prove facts
sufficient to establish my guilt of the offense(s) to which I am pleading guilty beyond a
reasonable doubt, including any facts alleged in the information that increase the statutory
minimum or maximum penalties. I specifically admit the following facts related to the charges
against me, and declare under penalty of perjury that all of these facts are true and correct:

On or about February 15, 2018, in Indian Country, in San Juan County, in the
District of New Mexico, I, Tavis Washburn operated a motor vehicle while under
the influence of alcohol thereby killing John Doe 1 and endangering the life and
health of my two-year-old son, John Doe 2.

Specifically, on the evening of February 15, 2018, I was driving a red Kia Spectra
south on United States Highway 491 when I crashed into a black truck that was
turning onto the highway. At the time of the crash, I was under the influence of
alcohol and was driving in excess of the posted speed limit. The speed limit at the
location of the crash was 45 mph. I was driving approximately 79 mph at the
moment of impact. A blood alcohol test conducted at the hospital after the crash
indicated that I had a blood alcohol level of .258, which is over the legal limit. By
driving while intoxicated and by speeding, I was a contributing cause of the crash.
As a result of the crash, John Doe 1, the front seat passenger in my vehicle, was
killed.

 
 

Case 1:19-cr-02072-MV Document 24 Filed 07/12/19 Page 6 of 11

My two-year-old son, John Doe 2, was also in the vehicle with me at the time of the
crash. My decision to drive while intoxicated with my son in the car showed a
reckless disregard for the health or safety of my son.

The location where the crash occurred is located within the exterior boundaries of
the Navajo Nation. I am an enrolled member of the Navajo Nation and am an
Indian as defined by federal law.

10. By signing this agreement, the Defendant admits that there is a factual basis for

each element of the crime(s) to which the Defendant is pleading guilty. The Defendant agrees

that the Court may rely on any of these facts, as well as facts in the presentence report, to

determine the Defendant’s sentence, including, but not limited to, the advisory guideline offense

level.

RECOMMENDATIONS

il. The United States and the Defendant recommend as follows:

a.

 

The Defendant and the United States have made an AGREEMENT
pursuant to Federal Rule of Criminal! Procedure | 1(c)(1)(C), that a specific
sentence of 71-120 months is the appropriate disposition in this case.

This agreement takes into account the Defendant’s acceptance of
responsibility, with no further reduction to occur. The remaining
components of the Defendant's sentence, including but not limited to any
fine or restitution and the length and conditions of supervised release, shall
be imposed by the Court after the presentation of evidence and/or
argument by the parties.

If the Court accepts the plea agreement, it must inform the Defendant that

the agreed upon disposition will be included in the judgment, and the

6

 
Case 1:19-cr-02072-MV Document 24 Filed 07/12/19 Page 7 of 11

Court is bound by the terms of the plea agreement once the Court accepts
the plea agreement.
DEFENDANT’S ADDITIONAL AGREEMENT

12. +The Defendant understands the Defendant’s obligation to provide the United
States Pretrial Services and Probation Office with truthful, accurate, and complete information.
The Defendant represents that the Defendant has complied with and will continue to comply with
this obligation.

13. Except under circumstances where the Court, acting on its own, rejects this plea
agreement, the Defendant agrees that, upon the Defendant's signing of this plea agreement, the
facts that the Defendant has admitted under this plea agreement as set forth above, as well as any
facts to which the Defendant admits in open court at the Defendant's plea hearing, shall be
admissible against the Defendant under Federal Rule of Evidence 801(d)(2)(A) in any
subsequent proceeding, including a criminal trial, and the Defendant expressly waives the
Defendant's rights under Federal Rule of Criminal Procedure 11(f) and Federal Rule of Evidence
410 with regard to the facts the Defendant admits in conjunction with this plea agreement.

14. By signing this plea agreement, the defendant waives the right to withdraw the
defendant’s plea of guilty pursuant to Federal Rule of Criminal Procedure 11(d) unless (1) the
court rejects the plea agreement pursuant to Federal Rule of Criminal Procedure 11(c)(5) or (2)
the defendant can show a fair and just reason as those terms are used in Rule 1 1(d)(2)(B) for
requesting the withdrawal. Furthermore, defendant understands that if the court rejects the plea
agreement, whether or not defendant withdraws the guilty plea, the United States is relieved of

any obligation it had under the agreement and defendant shall be subject to prosecution for any

 
Case 1:19-cr-02072-MV Document 24 Filed 07/12/19 Page 8 of 11

federal, state, or local crime(s) which this agreement otherwise anticipated would be dismissed
or not prosecuted.

15. The Defendant recognizes that this plea agreement has already conferred a benefit
on the Defendant. Consequently, in return for the benefit conferred on the Defendant by
entering into this agreement, the Defendant agrees not to seek a downward departure or variance
from the specific sentence of 71-120 months as agreed to by the parties pursuant to Rule
11(c)(1)(C) of the Federal rules of Criminal Procedure. If the Defendant, in violation of this
paragraph, should nevertheless seek a downward departure or variance, including a departure or
variance from the guideline Criminal History Category, the United States shall have the right to
treat this plea agreement as null and void and to proceed to trial on all charges before the Court.

RESTITUTION

16. ‘The parties agree that, as part of the Defendant's sentence, the Court will enter an

order of restitution pursuant to the Mandatory Victim’s Restitution Act, 18 U.S.C. § 3663A.
WAIVER OF APPEAL RIGHTS

17. The Defendant is aware that 28 U.S.C, § 1291 and 18 U.S.C. § 3742 afford a
defendant the right to appeal a conviction and the sentence imposed. Acknowledging that, the
Defendant knowingly waives the right to appeal the Defendant’s conviction(s) and any sentence,
including any fine, imposed in conformity with this Fed. R. Crim. P. 11(c)(1)(C) plea agreement,
as well as any order of restitution entered by the Court. The Defendant also waives the right to
appeal any sentence imposed below or within the Guideline range upon a revocation of
supervised release in this cause number. In addition, the Defendant agrees to waive any

collateral attack to the Defendant’s conviction(s) and any sentence, including any fine, pursuant
 

Case 1:19-cr-02072-MV Document 24 Filed 07/12/19 Page 9 of 11

to 28 U.S.C. §§ 2241 or 2255, or any other extraordinary writ, except on the issue of defense
counsel’s ineffective assistance.
GOVERNMENT’S ADDITIONAL AGREEMENT

18. Provided that the Defendant fulfills the Defendant’s obligations as set out above,

the United States agrees that:
a. The United States will not bring additional criminal charges against the
Defendant arising out of the facts forming the basis of the present
information.

19. This agreement is limited to the United States Attorney’s Office for the District of
New Mexico and does not bind any other federal, state, or local agencies or prosecuting
authorities.

VOLUNTARY PLEA

20. The Defendant agrees and represents that this plea of guilty is freely and
voluntarily made and is not the result of force, threats, or promises (other than the promises set
forth in this agreement and any addenda). The Defendant also represents that the Defendant is
pleading guilty because the Defendant is in fact guilty.

VIOLATION OF PLEA AGREEMENT

21. The Defendant agrees that if the Defendant violates any provision of this
agreement, the United States may declare this agreement null and void, and the Defendant will
thereafter be subject to prosecution for any criminal violation, including but not limited to any

crime(s) or offense(s) contained in or related to the charges in this case, as well as perjury, false

 
 

: Case 1:19-cr-02072-MV Document 24 Filed 07/12/19 Page 10 of 11

_ Statement, obstruction of justice, and any other crime committed by the Defendant during this
prosecution.
SPECIAL ASSESSMENT
22. At the time of sentencing, the Defendant will tender to the United States District
Court, District of New Mexico, 333 Lomas Blvd. NW, Suite 270, Albuquerque, New Mexico
$7102, a money order or certified check payable to the order of the United States District
Court in the amount of $200.00 in payment of the special penalty assessment described above.
ENTIRETY OF AGREEMENT
23. This document and any addenda are a complete statement of the agreement in this
case and may not be altered unless done so in writing and signed by all parties. This agreement
is effective upon signature by the Defendant and an Assistant United States Attorney.
AGREED TO AND SIGNED this [A_ day of_Joly _, 2019.

JOHN C. ANDERSON

United States Attorney
ALLISON C. JAROS

Assistant United States Attorney
Post Office Box 607

Albuquerque, New Mexico 87102
(505) 346-7274

 

10

 
 

Case 1:19-cr-02072-MV Document 24 Filed 07/12/19 Page 11o0f11

I have carefully discussed every part of this agreement with my client. Further, I have
fully advised my client of my client’s rights, of possible defenses, of the sentencing factors set
forth in 18 U.S.C. § 3553(a), of the relevant Sentencing Guidelines provisions, and of the
consequences of entering into this agreement. In addition, I have explained to my client the
elements to each offense to which she/he is pleading guilty. To my knowledge, my client’s
decision to enter into this agreement is an informed and voluntary one.

Frm

Alejandre-Benito Fernandez
Attorney for the Defendant

I have carefully discussed every part of this agreement with my attorney. I understand
the terms of this agreement, and I voluntarily agree to those terms. My attorney has advised me
of my rights, of possible defenses, of the sentencing factors set forth in 18 U.S.C. § 3553(a), of
the relevant Sentencing Guidelines provisions, and of the consequences of entering into this

agreement.

Tavis Washburn
Defendant

 

1]

 
